— Order, Supreme Court, Bronx County (Anita Florio, J.), entered January 22, 1991, which granted petitioner’s application for leave to serve a late notice of claim, unanimously affirmed, without costs.
General Municipal Law § 50-e (5) specifically provides that in determining whether to permit service of a late notice of claim, the court shall consider "excusable error concerning the identity of the public corporation against which the claim should be asserted”. Recently, this court found excusable error where the claimant’s counsel, based on information in the warrants of arrest, failed to discover that Housing Authority police were involved in the arrest (Matter of Copeland v New York City Hous. Auth., 173 AD2d 335). Here, where claimant was allegedly shot by an off-duty Housing Authority detective, the five month delay in serving a notice of claim on the Authority was properly excused in view of counsel’s good faith belief that the detective was employed by the City of New York, the lack of prejudice to defendant, and defendant’s receipt of contemporaneous reports of the incident. Concur— Sullivan, J. P., Carro, Ross, Asch and Smith, JJ.